        Case 6:20-cv-01179-JWB-GEB Document 18 Filed 01/22/21 Page 1 of 2




                               IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF KANSAS



DJUAN PRESTON WILLIAMS,

                  Plaintiff,

v.                                                                       Case No. 20-1179-JWB

KIOWA COUNTY, OKLAHOMA,
COURTHOUSE OFFICIALS, et al.

                  Defendants.


                                         MEMORANDUM ORDER

         This matter is before the court on the November 10, 2020 Report and Recommendation

(Doc. 15) by United States Magistrate Judge Gwynne E. Birzer, which recommended that Plaintiff

Djuan Preston’s motion to proceed in forma pauperis (Doc. 3) be DENIED and Plaintiff’s

complaint (Doc. 1) be DISMISSED. The Recommendation is incorporated herein by reference.

See 28 U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b).

         Plaintiff was advised that specific written objections were due within 14 days after being

served with a copy of the Report and Recommendation. (Doc. 15, at 14.) Plaintiff has not filed a

timely objection to the magistrate judge’s Report and Recommendation.1 “In the absence of timely

objection, the district court may review a magistrate . . . [judge’s] report under any standard it

deems appropriate.” Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir. 1991) (citing Thomas v.

Arn, 474 U.S. 140, 150 (1985) (stating that “[i]t does not appear that Congress intended to require


1
  Plaintiff filed a “motion” (Doc. 17) well past the 14-day response time since being served with the magistrate judge’s
Report (Doc. 15.) In his motion, Plaintiff requests a change of address, alleges new claims, and requests the removal
and reassignment of a related case from the present magistrate and district court judge. (Doc. 17.) Plaintiff’s motion,
in addition to being untimely, is devoid of “specific written objections” to any proposed finding or recommendation
of the magistrate judge. Fed. R. Civ. P. 72(b)(2).

                                                           1
      Case 6:20-cv-01179-JWB-GEB Document 18 Filed 01/22/21 Page 2 of 2




district court review of a magistrate’s factual or legal conclusions, under a de novo or any other

standard, when neither party objects to those findings”).

       The court agrees with the reasoning of Judge Birzer’s analysis and recommendations and

finds that “there is no clear error on the face of the record.” See Fed. R. Civ. P. 72(b) advisory

committee’s note. Thus, the court ADOPTS the Report of the magistrate judge as the findings and

conclusions of this court. Accordingly, Plaintiff’s complaint (Doc. 1) is DISMISSED and his

motion to proceed in forma pauperis (Doc. 3) is DENIED.

       IT IS SO ORDERED this 22nd day of January, 2021.



                                             __s/ John W. Broomes ______________
                                             JOHN W. BROOMES
                                             UNITED STATES DISTRICT JUDGE




                                                2
